Mr. Justice Sears delivered the opinion of the court. Counsel for appellant contend that there could be no recovery against appellant, Mrs. Bicha,rdson, after the suit had been dismissed as to her husband. This contention is not tenable. The liability of husband and wife for such family expenses is a joint and several liability. Chap. 68, Sec. 15, R. S. And this liability might be enforced against both or against either. It is also contended that the evidence is not sufficient to sustain the verdict. We regard this contention as sound. JSTo sufficient foundation was laid for the introduction of the books of original entries. There was no proof as to the person by whom the entries were made nor that the entries were true and just. The evidence proffered by appellee to show that a statement of account was presented to W. H. Richardson, and that he admitted the amount stated to be due, should have been admitted. It would have tended to fix the liability of the husband, and the nature of the merchandise sold, if for family use, would have made the statute apply to charge a like liability upon appellant. But this evidence was not admitted, and it is not in the record. There is no evidence in the record from which the jury could properly find that appellant was liable. It is unfortunate that in a suit where the amount involved is less than the cost of litigation, it should be necessary to award another trial; but verdicts, however small, can not be permitted to stand without some support of evidence. The judgment is reversed and the cause is remanded.